Frankum, Judge.
1. The defendant was tried and convicted for the offense of leaving the scene of an accident as prohibited by Code Ann. §§ 68-1618—68-1620. The defendant filed a motion for a new trial upon the general grounds. Briefly, the evidence shows that an automobile driven by the defendant had stalled, or was moving slowly near a high point of a viaduct at Sylvania, Georgia. A vehicle driven by the prosecutrix came over the rise and struck the defendant’s car from the rear. From that point of time the evidence is in sharp conflict as to whether the defendant drove off without stopping after a severe collision, or whether the defendant left the scene because he thought no damage had resulted, and that the jolt was a helpful motorist giving a push. The testimony is in conflict as to whether the defendant’s car was completely stopped or moving slowly at the time of the collision. The record does show that both cars were damaged. It is undisputed that the defendant did not remain there or return to the scene after the collision. The defendant was apprehended at a garage where his car was being worked on. Under the evidence of this record the verdict was authorized. Where, as in the instant case, the issues of fact are in conflict and are submitted to' a jury, this appellate court passes only upon the sufficiency and not the weight of the evidence. Bibb Cigar & Candy Co. v. McSwain, 95 Ga. App. 659 (98 S. E. 2d 128); Wallace v. State, 77 Ga. App. 434 (48 S. E. 2d 696); Sheppard v. Burns, 40 Ga. App. 496 (150 S. E. 434).
2. The special grounds of the amendment to the motion for a new trial are nothing more than a recital of the general grounds, and, as the principles involved are the same as discussed *745above, they will not be further elaborated upon. Ward v. Nance, 102 Ga. App. 201 (115 S. E. 2d 781).
Decided November 29, 1960.
Limerick L. Odom, for plaintiff in error.
E. W. Hill, Solicitor, contra.

Judgment affirmed.


Townsend, P. J., Carlisle kind Jordan, JJ., concur.